Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
	Claims 9 and 11 are objected to because of the following informalities:  
	In claim 9 and 11, “the opacity” does not have a proper antecedent basis. Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 10586360 B2.

Although the conflicting claims are not identical, they are not patentably distinct from each other because the Patent US 10586360 contain substantially all the limitations of the instant application claims.

Application No. 16/589190
Patent No. US 10586360 B2
1. A computer-implemented method comprising: detecting a first object as currently focused on by a user; detecting presence of an overlapping augmented reality object that obstructs a view of the first object; determining that the user is 

detecting a first object as currently focused on by a user;

determining that the user is maintaining gaze on the first object for at least a predetermined threshold period of time;
rendering a confirmation message; wherein the confirmation message comprises a first area and a second area, wherein the first area comprises an indication that adjustment is desired, and wherein the second area comprises an indication that adjustment is not desired; detecting the user gaze on a first area of the confirmation message, and
responsive to the determination and the detection of the user gaze on the first area of the confirmation message, adjusting the Z-index for the augmented reality 

13. An electronic communication device comprising: a forward-facing digital camera;
a user-facing digital
camera; a processor;
a memory coupled to the processor, the memory containing instructions, that when executed by the processor, perform the steps of:
detecting a first object as currently focused on by a user;
detecting presence of an overlapping augmented reality object that obstructs a view of the first object;

rendering a confirmation message; wherein the confirmation message comprises a first area and a second area, wherein the first area comprises an indication that adjustment is desired, and wherein the second area comprises an indication that adjustment is not desired; detecting the user gaze on a first area of the confirmation message, and
responsive to the determination and the detection of the user gaze on the first area of the confirmation message, adjusting the Z-index for the augmented reality object, wherein the adjusting includes altering an opacity parameter of the 


detect a first object as currently focused on by a user;
detect presence of an overlapping augmented reality object that obstructs a view of the first object;

rendering a confirmation message; wherein the confirmation message comprises a first area and a second area, wherein the first area comprises an indication that adjustment is desired, and wherein the second area comprises an indication that adjustment is not desired; detecting the user gaze on a first area of the confirmation message, and responsive to the determination and the detection of the user gaze on the first area of the confirmation message, adjust the Z-index for the augmented reality object, wherein the adjusting includes altering an opacity parameter of the augmented reality object for partial transparency.


Dependent claims 2-7, 9-14, 16-20 recites similar matter as claim 2-12, 14-16, 18-19 of Patent US 10586360 B2 and are rejected for the same reason. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Samec et al. (US Pub 2017/0237974 A1) in view of Geisner et al. (US Pub 2012/0206452 A1).

As to claim 8, Samec discloses an electronic communication device comprising: 
a forward-facing digital camera (Samec, ¶0043, “image capture devices (such as cameras)”) ; 
a user-facing digital camera (Samec, ¶0063, “a camera assembly 630 (e.g., a digital camera, including visible light and infrared light cameras) may be provided to capture images of the eye 210 and/or tissue around the eye 210 to, e.g., detect user inputs and/or to monitor the physiological state of the user.”); 
a processor; a memory coupled to the processor, the memory containing instructions, that when executed by the processor (Samec, ¶0043), perform the steps of: 
detecting a first object as currently focused on by a user (Samec, ¶0032, “the vari-focal display system may determine a three-dimensional fixation point at which the user is fixating”); 
responsive to the user maintaining gaze on the first object for at least a predetermined period of time (¶0010, “a fixation point of the eyes of the user, each fixation point indicating a three-dimensional location being fixated upon by the eyes of the user, tracked over time” ¶0086, “determine that the user is switching focus between a virtual object and a real object based on determining three-dimensional fixation points of the user.” ¶0097, “greater than a threshold duration.” “over the span of several seconds, or minutes” ¶0098, “based on an amount of time the user fixates on each virtual object”), 
adjusting a Z-index for the augmented reality object (Fig. 10A-10B, ¶0088, “the first object 1006 and the second object 1008 may be associated with different depth planes, which may be the depth planes the display system is configured to present virtual content on. In some embodiments, the perceived depth of the second object 1008 is adjusted based on the perceived depth of the first object 1006, or vice versa. As an example, if the user is determined to be fixating on the first object 1006, the virtual content may be presented at depth plane B. Alternatively, if the user is determined to be fixating on the second object 1008, the virtual content may be presented at depth plane C.” ¶0035, “the display system may determine the depth plane at which the user is fixating and modify the depth plane indicated by the display system's map before outputting the virtual content in the first instance” In three dimensional computer graphic, the depth level is called the Z-order referring to the third dimension of z. Thus examiner maps different depth planes to Z-index. If applicant like to define z-index in other meaning, a further definition of Z-index will be needed in the claim.).
Samec does not explicitly disclose detecting presence of an overlapping augmented reality object that obstructs a view of the first object.
Geisner teaches detecting presence of an overlapping augmented reality object that obstructs a view of the first object (Geisner, ¶0006, “A spatial occlusion relationship between an occluding object and an occluded object including the real object and the virtual object is determined to exist based on overlapping three dimensional (3D) space positions of the objects in a 3D mapping of at least a user field of view of the display device system.”).
Samec and Geisner are considered to be analogous art because all pertain to augmented reality. It would have been obvious to one of ordinary skill in the art to have modified Samec with the features of “detecting presence of an overlapping augmented reality object that obstructs a view of the first object” as taught by Geisner. The suggestion/motivation would have been in order to make the physical properties (e.g. shape, color, size, texture) of virtual objects realistic in a display (Geisner, ¶0002).

As to claim 9, claim 8 is incorporated and the combination of Samec and Geisner discloses the adjusting the opacity parameter comprises changing the Z-index for the augmented reality object (Samec, ¶0088, “the perceived depth of the second object 1008 is adjusted based on the perceived depth of the first object 1006, or vice versa. As an example, if the user is determined to be fixating on the first object 1006, the virtual content may be presented at depth plane B. Alternatively, if the user is determined to be fixating on the second object 1008, the virtual content may be presented at depth plane C.”). Geisner, ¶0070, “If a virtual object is in front of a real-world object, then the opacity is turned on for the coverage area of the virtual object. If the virtual object is (virtually) behind a real-world object, then the opacity is turned off, as well as any color for that display area, so the user will only see the real-world object for that corresponding area of real light.”).

As to claim 10, claim 8 is incorporated and the combination of Samec and Geisner discloses the overlapping augmented reality object only obstructs a partial view of the first object (Geisner, ¶0077, “The boundary of the occlusion volume may be used, at least partially, as a basis for generating an occlusion interface. The scene mapping engine 306 may assign 3D space positions for one or more real objects detected in the user field of view based on the depth map. As objects are identified by the object recognition engine 192 as discussed below, the 3D spaces or volumes for the objects in the mapping may be refined to better match the actual shape of a real object. From the virtual data engine 195 or an executing application, a 3D space position of a virtual object is determined within the 3D mapping of the user field of view. The occlusion engine 302 may assign an occlusion volume to a virtual object as well based on level of detail criteria.” ¶0097, “in the case of a partial occlusion, the display is to be updated to show part of the virtual object in relation to the real object. In the case of a see-through display, the display is to be updated to show part of the virtual object while part of the real object is still seen through the display device 2. The occlusion engine 302 identifies and stores in an occlusion data set object boundary data of an occluding portion, also referred to as a blocking or an overlapping portion, of the occluding object as a basis upon which a partial occlusion interface is to be generated.”).  

As to claim 11, claim 10 is incorporated and the combination of Samec and Geisner discloses the adjusting the opacity parameter is performed only for the obstructing portion of the augmented reality object (Geisner, ¶0077, “The boundary of the occlusion volume may be used, at least partially, as a basis for generating an occlusion interface. The scene mapping engine 306 may assign 3D space positions for one or more real objects detected in the user field of view based on the depth map. As objects are identified by the object recognition engine 192 as discussed below, the 3D spaces or volumes for the objects in the mapping may be refined to better match the actual shape of a real object. From the virtual data engine 195 or an executing application, a 3D space position of a virtual object is determined within the 3D mapping of the user field of view. The occlusion engine 302 may assign an occlusion volume to a virtual object as well based on level of detail criteria.” ¶0097, “in the case of a partial occlusion, the display is to be updated to show part of the virtual object in relation to the real object. In the case of a see-through display, the display is to be updated to show part of the virtual object while part of the real object is still seen through the display device 2. The occlusion engine 302 identifies and stores in an occlusion data set object boundary data of an occluding portion, also referred to as a blocking or an overlapping portion, of the occluding object as a basis upon which a partial occlusion interface is to be generated.”).  

As to claim 13, claim 8 is incorporated and the combination of Samec and Geisner discloses the first object is a physical object or a virtual reality object (Samec, ¶0091, “the first object 1006 may optionally be a real-world object.” ¶0092, “both objects are virtual objects”)

As to claim 14, claim 8 is incorporated and the combination of Samec and Geisner discloses a first lens configured and disposed to be worn in front of a first eye of a user; a second lens configured and disposed to be worn in front of a second eye of a user; a first projection mechanism configured and disposed to display the augmented reality object on the first lens; and a second projection mechanism configured and disposed to display the augmented reality object on the second lens (Samec, Fig. 2, ¶0042, ¶0045, “Two distinct images 190, 200—one for each eye 210, 220—are outputted to the user to provide binocular cues that the user's visual system may interpret to derive a perception of depth.” ¶0050-0053)

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Samec et al. (US Pub 2017/0237974 A1) in view of Geisner et al. (US Pub 2012/0206452 A1), further in view of Fulks et al. (US Pub 2013/0093787 A1).

As to claim 12, claim 8 is incorporated and the combination of Samec and Geisner does not disclose moving a position of the overlapping augmented reality object to a non-overlapping location with respect to the first object.
Fulks, ¶0053, “global de-overlapping comprises determining a degree and direction (e.g., up, down, left, or right) of overlap between any two representations, and then moving one or more overlapping representations in the direction indicate by the overlapping to reduce (e.g., below a criterion such as below 10% overlap) or eliminate the overlap.”).
Samec, Geisner and Fullks are considered to be analogous art because all pertain to augmented reality. It would have been obvious to one of ordinary skill in the art to have modified Samec with the features of “moving a position of the overlapping augmented reality object to a non-overlapping location with respect to the first object.” as taught by Fulks. The suggestion/motivation would have been in order to present items so that users can more easily absorb and/or interact with those items (Fulks, ¶0002).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YU CHEN/Primary Examiner, Art Unit 2613